ORDER
PER CURIAM.
Defendant appeals the judgment entered upon his conviction by a jury of one count of voluntary manslaughter in violation of § 569.020, RSMo 1994, and one count of armed criminal action in violation of § 571.015.1, RSMo 1994. The court sentenced Defendant to consecutive terms of ten years’ and four years’ imprisonment respectively. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).